EXHIBIT 10






ARMOUR REINSURANCE GROUP LIMITED

 


September 11, 2008






William E. Hitselberger
Executive Vice President, Chief Financial Officer
PMA Capital Corporation
380 Sentry Parkway
Blue Bell, Pennsylvania 19422


Dear Mr. Hitselberger:


Reference is hereby made to that certain Stock Purchase Agreement (as amended,
modified or supplemented from time to time, the “Purchase Agreement”), dated as
of March 28, 2008, between Armour Reinsurance Group Limited (“Armour Re”) and
PMA Capital Corporation (“PMA”), providing for the sale by PMA to Armour Re of
the Shares (as defined in the Purchase Agreement), which represent ownership
interests in certain of PMA’s subsidiaries.  Capitalized terms used and not
otherwise defined herein shall have the meanings ascribed to them in the
Purchase Agreement.


The undersigned, being all of the parties to the Purchase Agreement, hereby
agree to amend and restate Section 11.1.4 of the Purchase Agreement in its
entirety as follows:


by either party, if the Closing has not occurred prior to December 15, 2008 or
such later date as the parties may mutually agree; provided that no party may
terminate this Agreement if the Closing has not occurred by reason of, or as a
result of, such party’s failure to take any action required to fulfill any of
its obligations hereunder.


Except as expressly amended hereby, the Purchase Agreement, as amended by this
letter agreement, shall continue to be and shall remain in full force and effect
in accordance with its terms.  This letter agreement shall not constitute an
amendment or waiver of any provision of the Purchase Agreement except as
expressly set forth herein.  In the event of any inconsistency between this
letter agreement and the Purchase Agreement, with respect to matters set forth
herein, this letter agreement shall take precedence.


This letter agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania applicable to agreements made and to be
performed entirely within such Commonwealth without giving effect to the
conflicts of law principles of such Commonwealth.


This letter agreement may be executed in any number of counterparts, and by the
parties on separate counterparts.  Each counterpart shall constitute an original
of this letter agreement, but all such counterparts shall together constitute
one and the same instrument.


* * * * *






 
 

--------------------------------------------------------------------------------

 










If the foregoing accurately sets forth our agreement and understanding, please
so indicate by countersigning and dating a copy of this letter agreement and
returning it to the undersigned.  Upon such countersignature and delivery, this
letter agreement shall become effective as of the date first written above.



       
ARMOUR REINSURANCE GROUP LIMITED
             
By:
/s/ Pauline Richards
 
Name:
Pauline Richards
 
Title:
Chief Operating Officer













Accepted and Agreed as of the date first written above:


PMA CAPITAL CORPORATION




By:
/s/ William E. Hitselberger
Name:
William E. Hitselberger
Title:
Executive Vice President and
 
Chief Financial Officer









cc:
Senior Vice President and General Counsel
 
PMA Capital Corporation
 
380 Sentry Parkway
 
Blue Bell, Pennsylvania 19422
     
Sean Keyvan
 
Sidley Austin LLP
 
One South Dearborn Street
 
Chicago, Illinois 60603

 
 

 

--------------------------------------------------------------------------------

 